       Case 2:18-cv-09864-LMA-MBN Document 4 Filed 10/24/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


MAGNOLIA FLEET, LLC, AND                            CIVIL ACTION NO: 18-9864
MAGNOLIA MIDSTREAM, LLC
                                                    SECTION “”
Plaintiffs                                          Judge :

                                                    DIVISION
VERSUS                                              Judge:

                                                    Rule 9(h) – Admiralty
GRIFFIN BARGE LINE, LLC,

Defendant


                      ORDER FOR ISSUANCE OF PROCESS OF
                    MARITIME ATTACHMENT AND GARNISHMENT

       Upon reading the Verified Complaint for issuance of maritime attachment and garnishment

and the declaration attached thereto, the Court finds that the conditions set forth in Supplemental

                                                  24th day of October, 2018, by the United States
Admiralty Rule B appear to exist, and it is this _______

District Court for the Eastern District of Louisiana:

        ORDERED ADJUDGED AND DECREED that the Clerk of Court is authorized and

ordered to issue the process of maritime attachment and garnishment prayed for in the Complaint;

       ORDERED ADJUDGED AND DECREED that the United States Marshal for the

Eastern District of Louisiana shall attach the GRIFFIN 2T, USCG no. 1267928, her equipment

and appurtenances; serve a copy of the Original Verified Complaint and Process for Attachment

upon the person in possession of the of the GRIFFIN 2T, USCG no. 1267928 or her agent; and

return the Process promptly;

       ORDERED ADJUDGED AND DECREED that the GRIFFIN 2T shall not depart the

U.S. Eastern District of Louisiana while under attachment. The GRIFFIN 2T may perform limited
       Case 2:18-cv-09864-LMA-MBN Document 4 Filed 10/24/18 Page 2 of 3



movement within the Port of its attachment, and may shift berths to perform repair and cargo

operations;

       ORDERED ADJUDGED AND DECREED that the United States Marshal for the

Eastern District of Louisiana shall attach the GRIFFIN 1L, USCG No. 1267926, her equipment

and appurtenances; serve a copy of the Original Verified Complaint and Process for Attachment

upon the person in possession of the of the GRIFFIN 1L or her agent; and return the Process

promptly;

       ORDERED ADJUDGED AND DECREED that the GRIFFIN 1L shall not depart the

U.S. Eastern District of Louisiana while under attachment. The GRIFFIN 1L may perform limited

movement within the Port of its attachment, and may shift berths to perform repair and cargo

operations;

       ORDERED ADJUDGED AND DECREED that any person claiming an interest on the

property attached or garnished pursuant to said Order shall be entitled upon application to the

Court, to a prompt hearing at which the plaintiff shall be required to show why the attachment and

garnishment should not be vacated or any other relief granted;

       ORDERED ADJUDGED AND DECREED that the attaching parties, Magnolia Fleet,

LLC and Magnolia Midstream, LLC, agree to release and hold harmless and indemnify the United

States of America, the United States Marshal, their agents, servants, employees, and all others for

whom they are responsible, from any and all liability or responsibility for claims arising from the

attachment of the GRIFFIN 1L and the GRIFFIN 2T.

       IT IS FURTHER ORDERED that a copy of this Order be attached to and served with the

said process of maritime attachment and garnishment.




                                                2
Case 2:18-cv-09864-LMA-MBN Document 4 Filed 10/24/18 Page 3 of 3



                              24th day of October, 2018.
New Orleans, Louisiana, this _____




                    ________________________________
                    UNITED STATES DISTRICT JUDGE




                                      3
